Case 1:12-cv-00525-WFK Document18-1 Filed 10/05/18 Hage 1 of 20 Page¢UMA t<i\‘§]\@

UHlGlNAL `

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
__________________________________________________ X

" E`@”EW“E_
R DCI Ull 2018 ®
4l-'>l=zojsr£ oFFlcE

l) Today is the first day AFTER the Holiday of Sukkot. David Bellon was married to a Jewish
woman so he knows that on our Holidays we are not allowed to do anything other than walk to
synagogue and pray and cook and have meals We cannot drive or ride the bus or train or use the
phone or Write. Therefore, he demands that l answer papers exactly during this Holiday, which
is impossible for a religious person to do.

lN RE: CHANA TAUB lZ-cv-525 §WFKL

 

_________________________________________________ X

    

 

 

REPLY TO MOTION FOR ATTORNEY’S FEES _

 

 

OCtober 3, 2018

 

2) David Bellon Never represented me in District Court. He never filed or wrote any papers for
me, so how can he demand legal fees? And he is asking Honorable Judge to be his bookkeeper.

3) District Court is not the right venue to demand legal fees. It is only for appealing Bankruptcy
Orders. And this case was closed in 2015..

4) David Bellon filed papers in Bankruptcy Court, nine years after he had time to file, even
though he got paid every time he came to court and I did not owe him anything; and he was
DENIED.

5) David Bellon filed papers in Supreme Court, seven years after the case was elosed, even
though he did not represent me there and also did not ever file or write any papers for me; and he
was DENIED.

Enclosed are the two DENIALS .

l am respectfully requesting for This Court to Deny David Bellon his motion in its entirety, with
sanctions and with prejudice .

Sincerely,

%»Q,,._O-\QM»Q~
ana Taub '

Enc. (Two Denials) l

Case 1:12-cv-00525-WFK Document 18-1 Filed 10/05/18 Page 2 of 20 Page|D #: 75

 

 

 

 

EXHIBIT “1”

10

 

 

 

 

Case 1:12-cv-00525-WFK Document 18-1 Filed 10/05/18

sTATE oF NEW YoRK
UN|F|ED COURT SYSTEM
SECOND JUD|C|AL DISTR|CT, SUPREME C(
320 JAv sTREET

BROOKLYN. NEW VORK 11201
l347) 296-1000 ' FAX (347) 298»‘|327

 

MATTHEW J. D‘EMIC

ee;:','#,,,"'.:taara:a;a.rm
Sacond Jud!dal Dis¢fid
May 11, 2018
David Bellon, Esq. Ms. Chana Taub
157-51 26 Avenue P.O. Box 190667
Flushing, New York 11354 Brooklyn , New Yorl< 1
Re: Taub v. Taub - Kings County_ Index No. 26.

Dear Mr. Bellon and Ms. Taub:
I am writing you on behalf of the Honorable Matthew ]. I
Enclosed, please find a copy of the court's decision deterr
motion in the captioned matter. As the court has now issued its
need for either of you to appear in court on May 25, 2018. This 1
concluded
'I'hanl< you.
Very truly yours

Doris Bergemaru
Principal Court 1

3age 3 of 20 PagelD #: 76

)URT

DOR|S BERGEMANN, ESQ.
Principal Court Attorney

121 9

534 07

J’Emic.
mining the pending

decision, there is no
matter is now

5ittorn y

 

Case 1:12-cv-00525-WFK Document 18-1 Filed 10/05/18 Flage 4 of 20 Page|D #: 77

At a Tenn o

of the State
held in and

fthe Supreme Court
of New York,
l:`or the County of

Kings, at the Courthouse located

 

at 320 J ay Street, Brooklyn, New
York, on the llth day of May,
2018.
PRESENT:
HON. MATTHEW I. D’EMIC
Justice of the Supreme Court
x
CHANA TAUB,
Plaintit`f, ORDER
- against -
Index No. 26534/2007
SIMON TAUB,
Defendant.
x

 

Upon an application brought on by order to show cause and
before the court on January 5, 2018, David Bellon, Esq. moves for
Chana Taub, pursuant to Judiciary Law§ 475, and for other related

Upon due consideration of Mr. Bellon’s moving papers, the

records, Eastern District Bankruptcy Court orders submitted to the
oral argument, the court determines that the application is denied i

Factual and Procedural Background

made returnable
a charging lien against
relief.

Supreme Court
court, and the parties’

n all respects

 

Following the prior court’s order dated March 7, 2008, wh'ch granted the plaintiff
a divorce against the defendant (Demarest, J.), on May 24, 2010 t e captioned
matrimonial action was assigned to this court, and the court there fter conducted a trial on
the issues of equitable distribution, maintenance, child support, a d other related matters.

The plaintiff, Ms. Taub, was represented by Neil Iovino, Esq. fro

the outset of the

proceedings before this court through to the submission of the p0 t-trial memoranda in

Case 1:12-cv-00525-WFK Document 18-1 Filed 10/05/18 F’age 5 of 20 Page|D #: 78

February of 201 1. This court rendered its findings of fact and conclusions of law upon
these matters in a decision and order dated Apri122, 2011, and the final judgment of

divorce and award of ancillary relief was issued on July 27, 2011.

Also pending while these matrimonial proceedings were on-g

Chapter 11 bankruptcy petition in the Eastern District of New York
petition for bankruptcy relief was filed on July l, 2008.

At one point, Ms. Taub had sought to keep in place a stay of
proceedings (which stay arose automatically under bankruptcy law)

going was Ms. Taub’s
Chana Taub’s

these divorce
However, the

bankruptcy court ruled that the matrimonial trial should proceed to its conclusion, but that
any judgment settled pursuant to this court’s determination of the matrimonial action was

to be enforced in the United States Bankruptcy Court for the Easterl

York, as decreed in the order of ludge Elizabeth S. Stong of that co
2009.

Both matters are now long concluded--the divorce action in .
decree in the bankruptcy case was entered on Septernber 10, 2015 a
closed by the court on November 23, 2015.

ln this post~judgment application, non-party David Bellon,

'i District of New
urt dated August 14,

luly, 2011, and a final
nd that case was

 

ho was one of several

attorneys who represented Chana Taub not in the matrimonial proc edings but in
bankruptcy court, is seeking to recover approximately 1.2 million d llars in fees he claims
MS. Taub still owes him for his services in the bankruptcy proceedi gs.

In pursuit of his fees, Mr. Bellon had made an application on February 5 , 2017 to

re-open the bankruptcy case for the bankruptcy court to fix the amou
owed to him in connection with his representation of Chana Taub in

His application, which was also opposed by Ms. Taub, was denied
(Elizabeth S. Stong, U.S. Bankruptcy Judge).

Thus, Mr. Bellon now turns to this court in an attempt to obt
Taub still owes him. His theory for recovery of same within the ca
action is that he has a charging lien and he maintains that he is entit
amount of $ 1,199,971 against Ms. Taub’s distributive award.

Mr. Bellon’s application must be denied in its entirety as he
relief from this court.

_2_

nt of attomey’s fees
those proceedings
on March 17, 2017

ain fees he claims Ms.
ptioned matrimonial
led to a lien in the

is not entitled to this

 

Case 1:12-cv-00525-WFK Document 18-1 Filed 10/05/18 F>age 6 of 20 Page|D #: 79

Discussion

Mr. Bellon has moved this court to fix and enforce a charging lien, pursuant to
Judiciary Law§ 475, which he claims he has in and against the distributive award Ms.
Taub received in the order and judgment made in the captioned matter. Mr. Bellon
further claims that he is entitled to an account stated and that the amount due him is
already established to be $1,199,971 (based upon his invoice dated 10/22/2015, stated to

 

have been tendered to Ms. Taub without objection). Accordingly,

e indicates that no

hearing is necessary to fix the amount of the charging lien and that he should be awarded
a money judgment thereon in that amount. Additionally and lastly, l\/lr. Bellon is
requesting that the court issue a temporary restraining order enjoining and restraining Ms.
Taub and her agents from transferring any real property until his liei is satisfied

Ms. Taub opposes this application in its entirety and denies that she owes Mr.
Bellon any further attorney’s fees. She avers that he has been paid i"or his services
Further, Ms. Taub states that Mr. Bellon only represented her in barlcruptcy court, that he

never represented her “in divorce court.”

New York’s attorney’s charging lien is derived from the common law and is now

codified in the Judiciary Law.

“A charging lien is a security interest in the favorable result Ef
the attorney equitable ownership interest in the client's cause of acti

litigation, giving
n and ensuring that

the attorney can collect his fee from the fund he has created for that purpose on behalf of
the client [citations omitted]” (Wasserman v Wasserman, 119 AD3<1932, 933 [an Dept.

2014]).

The attorney's charging lien was “invented by the courts for the protection of
attorneys against the knavery of their clients by disabling clients from receiving the fruits
of recoveries without paying for the valuable services by which the recoveries were

obtained” (Goodrich v McDonald, 112 N.Y. 157, 163 [1889]).

“The theory upon which the lien is upheld is that the attomey has, by his skill and
labor, obtained the judgment, and that hence he should have a lien thereon for his

compensation, in analogy to the lien which a mechanic has upon any article which he

manufactures” (Wz'llz_`ams v Ingersoll, 89 N.Y. 508, 517 [1882]).

_3_

 

Case 1:12-cv-00525-WFK Document 18-1 Filed 10/05/18 age 7 of 20 Page|D #: 80

Section 475 of the Judiciary Law provides, in pertinent part, S follows:

“F rom the commencement of an action . . . in any cou . . . the
attorney who appears for a party has a lien upon his or her c ient's cause of
action, claim or counterclaim, which attaches to a verdict, re ort,
detennination, decision, award, settlement, judgment or fina order in his or
her client's favor, and the proceeds thereof in whatever hand they may
come . . .. The court upon the petition of the client or attom y may
determine and enforce the lien.”

(Judiciary Law § 475, emphasis supplied.)

The Court of Appeals has stated that the language in the stat te, “the attorney who
appears for a party,” “has consistently been held to grant a lien to t e attorney of record
[citations omitted]” (Rodriguez v Ci'ty ofNew York, 66 NY2d 825, 27 [1985]). And that
court looked to see if the movant attorney’s name had ever appeare “on any of the
pleadings, motion papers, aftidavits, briefs or record in plaintiffs action” (id.). Finding
no evidence thereof, the Rodrz'guez court was also not swayed by th movant’s assertion
that his name was on the filed retainer statement (along with that o the “of counsel”
attorney who actually represented the plaintiff at trial and filed all t e papers in the
action): “That movant’s name was filed with the Judicial Conferen e to reflect his
interest in the litigation does not make him an attorney of record an more than it would
in the case of filing a trial counsel's name” (Rodriguez at 828).

Here too, in support of` his petition, Mr. Bellon asserts that s. Taub entered into a
litigation retainer agreement with him, and he annexed a copy of th document' to his
motion papers. While Ms. Taub denies ever seeing or signing this ocument, it is not
necessary to address that matter, because, in any event, as the Seco b d Department has
observed, “the mere existence of a retainer agreement is insufficierjt to create a charging
lien pursuant to Judiciary Law § 47 5. That statute provides that an attorney ‘appear’ for
the client, in the sense of participating in a legal proceeding on the lient's behalf or by
having his name affixed to the pleadings, motions, records, briefs, r other papers
submitted in the matter [citation omitted]” (Ebert v New York Cin ealth & Hosps.
Corp., 210 AD2d 292, 292-93 [2d Dept 1994], lv. denied, 85 NYZ 806 [1995]; see also,
Cataldo v Budget Rent A Car Corp. , 226 AD2d 574 [2d Dept 1996], lv. dismissed 88
NYZd 1017 [1996], lv. denied, 89 NY2d 811 [1997]).

 

' lt bears noting that this document reflects the employment of the attorney for the
E.D.N.Y. Bankruptcy case litigation

.4-

 

Case 1:12-cV-00525-WFK Document 18-1 Filed 10/05/18 Page 8 of 20 Page|D #: 81

Mr. Bellon’s application, seeking to recover against Ms. Tau ’s divorce judgment
proceeds, fails for the simple but inescapable fact that he did not re resent her in those
proceedings

This court presided over these matrimonial proceedings from May of 2010,
including the trial which commenced on October 4, 2010 and ended on November 1,
2010, through to the final judgment of divorce rendered on July 27, 2011, and continuing
on through various post-judgment applications, the last one having been decided by this
court on December 3, 2013. At no point in time, h‘om May, 2010 through to the present,
was the movant, David Bellon, Esq. ever counsel of record herein, nor did he ever
represent her in this matrimonial action2 before this court; additionally, with the exception
of the instant motion, Mr. Bellon filed no pleadings, briefs, motions or other papers in this
action,

 

Since MI. Bellon did not appear as attorney of record in this matter, and also never
filed a notice of lien pursuant to Judiciary Law § 47 5-a (and would have had no basis to
do so), he is not entitled to a charging lien under the Judiciary Law (see Matter of Jaghab
& Jaghab v Marshall, 256 AD2d 342 [2nd Dept. 1998]).

While Mr. Bellon observes that one need not be counsel of record at the time the
judgment or settlement fund is created in order to be entitled to the lien afforded by
Judiciary LaW § 475 (see Klein v Eubank, 87 NYZd 459, 462 [1996 ], rearg. denied, 87
NY2d 1056 [1996]), the attorney must have been counsel of recor at some point. The
Klein court explained that former counsel was not necessarily prec uded from invoking
the lien: “an attorney's participation in the proceeding at one point counsel of record is
a sufficient predicate for invoking the statute's protection [citation mitted]” (id.).

 

Despite Mr. Bellon’s representation upon this application at he represented Ms.
Taub in this matrimonial action, this court holds, as a matter of fact and law, that Mr.
Bellon did not appear for MS. Taub in this action, and thus he has o charging lien here.
Accordingly, he cannot avail himself of this summary procedure t recover attorney’s
fees, which fee claims obviously relate to his litigation of the banlluptcy proceedings

Where there is a valid charging lien the attorney may seek to enforce it “by making
a petition to the court in the proceeding where [he] appeared, rathe r than having to bring a
separate plenary action” (Haser v Haser, 271 AD2d 25 3, 254 [lst Dept, 2000]; see also
Miller v Kas.s'atly, 216 AD2d 260 [lst Dept., 1995]).

 

2 Mr. Bellon had incidentally appeared before this court, in the capacity of Ms. Taub’s
bankruptcy attorney, with regard to the status of the Eastcrn District bapkruptcy proceedings

_5_

 

Case 1:12-cV-00525-WFK Document18-1 Filed 10/05/18

That is not possible here however because the petitioning at

not appear for Ms. Taub in this matter and had no role in the trial
leading to the ultimate judgment of divorce and ancillary relief.

The attorney’s lien is only on the specific judgment from th

attorney appeared. “[T]he expedited procedure of Judiciary Law
attach only the specific proceeds of the judgment or settlement in
attorney appeared” (Haser v Haser, 271 AD2d at 25 5).

“If there is no charging lien, the remedy does not lie and th

plenary action to determine and recover his fee” (Matter of Desmi
22, 24 [3rd Dept. 1971], afd, 31 NY2d 687 [1972]; see also, Ro¢
827).

Page 9 of 20 Page|D #: 82

ttorney, Mr. Bellon, did
or post-trial proceedings

e action in which the
§ 475 is designed to
the action Where the

e attorney must bring a
md v Socha, 38 AD2d
iriguez, 66 NYZd at

In the matter sub judice the court finds that Mr. Bellon is not entitled to an
attomey‘s lien under Judiciary Law § 475 and therefore, to pursue such claims as he may

have for the recovery of attorney’s fees, he must bring a plenary
appropriate forum, not the matrimonial court. Further, in light o

§

ction, before an
this court’s conclusion

that the movant does not possess an attorney’s lien on any of the divorce judgment

proceeds, Mr. Bellon’s subsidiary claims and additional requests
addressed and are denied.

In closing, this court must note that there is a perceived or
divorce action and the bankruptcy proceedings on the part of Mr.
virtue of the facts that the bankruptcy court was to incorporate tl
into its final bankruptcy decree and distribution, that both Chana
were also opposing parties in both matters, and that these parties
settlement” of the bankruptcy proceedings which also settled al

for relief will not be

lerlap between the

Bellon. This is by

le matrimonial judgment

Taub and Simon Taub
entered into a “global

 

regarding the final divorce judgment and equitable distribution
Mr. Bellon cannot look to Ms. Taub’s distributive award or her

rovisions. Nevertheless,

l of their disputes
5i))wnership of the former

marital home to satisfy his claim for unpaid fees absent a new 1 wsuit seeking same.

Accordingly, the movant’s application is hereby denied in

This constitutes the decision and order of the court.

ENTER

/i/Kj~a,t:l

"

its entirety.

»“" ` “. '_,.-¢"
_u¢)r_.._,_ '_)j. /.~A/-"-"

 

 

J.S.C.

Case 1:12-cV-00525-WFK Document 18-1 Filed 10/05/18 F>age 10 of 20 Page|D #: 83

 

EXHIBIT “2”

ll

 

CaS€ CHS'EOMME@ZiWE£<S [DOC|IIG$!H lailledRJ'Bi'tli?llDiOB/ESte MMMF[F?ZME?HQ§® #: 84

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

x
In re Chapter l l

CHANA TAUB, Case No. 08-44210-ess

Debtor.

 

x
ORDER DENYING MOTION TO REOPEN CHAP I`ER 11 CASE

WHEREAS, on July 1, 2008, Chana Taub filed a petition for relief under Chapter ll of

the Bankruptcy Code; and

WHEREAS, on April 13, 2010, the Court entered an Order appointing Lori Lapin Jones

as Trustee for the Debtor’s estate; and

 

 

 

WHEREAS, on December 18, 2014, the Court entered an ordkr (the “Conf`irmation
Order”) confirming the Joint Plan of Reorganization dated November 7, 2014 (the “Plan”); and

WHEREAS, on September 10, 2015, the Court entered a Finepl Decree (the “Final
Decree”), deeming the Plan effective, deeming prior awards of professional fees and trustee
commissions final, and authorizing the Trustee to make any and all fi hal distributions under the
Plan in her capacity as Disbursing Agent; and

WHEREAS, on November 23, 2015, this bankruptcy case was closed; and

WHEREAS, on February 5, 2016, David A. Bellon, Esq. (“Mr. Bellon”), former counsel
to Chana Taub, filed a motion to reopen this case (the “Motion to Re<ipen”), waive the fee to
reopen the case, and fix the amount of attomeys’ fees owed to Mr. Be lon in connection with his
representation of Chana Taub; and

WHEREAS, on February 27, 2017, Chana Taub filed opposition (the “Opposition”) to

the'Motion to Reopen; and

 

C<'J\S€ Cés'é@¢di§l§@§i`tll§i§s UD@UFIE”M la=ied|'iji§gl'¢@?i%/Eflt MQBZQ?£F?ZMPHUSUD #Z 85

WHEREAS, on March 7, 2017, the Court held a hearing on t e Motion to Reopen and
the Opposition at which Mr. Bellon and Chana Taub, each pro se, ap eared and were heard, and
the Court closed the record and reserved decision,

The Standard for Exercising Post-Con[zrmation Jurisdictz`on

WHEREAS, a bankruptcy court may exercise post-confirmati njurisdiction where it is
shown that jurisdiction exists under 28 U.S.C. § 1334, that “the matte has a ‘close nexus to the
bankruptcy plan or proceeding, as when a matter affects the interpreta ion, implementation,
consummation, execution, or administration of the confirmed plan’ an . . . that the plan provides
for the retention of jurisdiction over the dispute.” In re DPH Holding Corp., 437 B.R. 88, 97
(S.D.N.Y. 2010) (quoting Penthouse Media Grp. v. Guccione (In re Gen. Media Inc.), 335 B.R.
66, 73 (Bankr. S.D.N.Y. 2005)); and

WHEREAS, in cases where a plan has been confirmed, bankru $tcy courts have limited
their post-confirmation jurisdiction to that “requisite to effectuate a pla of reorganization.”
Hosp. & Univ. Prop. Damage Claimants v. Johns-Manville Corp. (In r Johns-Manville Corp.),
7 F.3d 32, 34 (2d Cir. 1993); and

WHEREAS, post-confirmation, “the Bankruptcy Court’s jurisdi tion . . . shrinks.”
Lothian Cassidy, LLC v. Lothian Erploration and Dev. II, LLP, 487 B.Ri 158, 162 (S.D.N.Y.
2013). See In re Gen. Media [nc., 335 B.R. at 73 (noting that “Section lii34 does not expressly
limit the bankruptcy court’s jurisdiction following plan confirmation N vertheless, all courts
that have addressed the question have ruled that once confirmation occur , the bankruptcy
court’s jurisdiction shrinks.”); and

WHEREAS, the Plan was confirmed on December 18, 2014, and his case was closed on

November 23, 2015, “shrink[ing]” this Court’sjurisdiction.

cas&esaaleo&zaaasowss< mcadams rated dana/ip/onnariseammim renaselr) #; se

The Standard for Reerm'ng a Closed Case
WHEREAS, Bankruptcy Code Section 350(b) provides that “[T\] case may be reopened in

the court in which such case was closed to administer assets, to accord relief to the debtor, or for
other cause;” and
WHEREAS, Bankruptcy Rule 5010 provides that “[a] case may be reopened on motion
of the debtor or other party in interest pursuant to § 350(b) of the Code,” and
WHEREAS, “the determination of whether a case should be reopened for other cause is
committed to the “‘broad discretion’ of the bankruptcy court.” In re Atari, Inc., 2016 WL

1618346 (Bankr. S.D.N.Y. Apr. 20, 2016) (quoting Batstone v. Emmerlz’ng (In re Emmerling),

 

223 B.R. 860, 864 (B.A.P. 2d Cir. 1997)); and
WHEREAS, the decision to reopen “invoke[s] the exercise of a bankruptcy court’s

equitable powers, which is dependent upon the facts and circumstances icf each case.” Katz v.

I.A. Alliance Corp. (In re I. Appel Corp.), 104 F. App’x 199, 200 (2d Cii . 2004); and
WHEREAS, in determining whether cause exists to reopen a ca e, courts in this district

may consider factors “including equitable concerns, and ought to emphasize substance over

technical considerations.” In re Emmerling, 223 B.R. at 864; and
WHEREAS, these factors include:

(l) the length of time that the case was closed;

(2) whether a nonbankruptcy forum has jurisdiction to deterrr ine the issue that
is the basis for reopening the case;

(3) whether prior litigation in the bankruptcy court determined that another
court would be the appropriate forum ;

(4) whether any parties would suffer prejudice should the cou 't grant or deny
the motion to reopen;

(5) the extent of the benefit to any party by reopening; and

 

 

CaS@da§@r~nM&§dté%§ baetraest land ased/LO/OEEh@erdaaoe/im)t aa:aeeelD #: 87

(6) whether it is clear at the outset that no relief would be forthcoming if the
motion to reopen is granted.

In re Atari, 2016 WL 1618346, at *4-5; and
WHEREAS, the movant seeking to reopen a bankruptcy case l'as “the burden to
demonstrate cause” for such relief. In re Easley-Brooks, 487 B.R. 40(1, 406 (Bankr. S.D.N.Y.
2013).
Agglication of the Standard
Factor One: The Length of` Time that the Case Was Closed
WHEREAS, the first factor calls for a court to consider the length of time that the case
has been closed, and acknowledges that “[a]s the time between the closing of a bankruptcy case
and its reopening increases, so must the cause for reopening increase ii Weight.” In re Lowery,
398 B.R. 512, 515 (Bankr. E.D.N.Y. 2008); and
WHEREAS, this case was closed on November 23, 2015, or some fifteen months before
Mr. Bellon made the Motion to Reopen; and
WHEREAS, during the pendency of this case, Mr. Bellon did r ot make an application for
an award of attorneys’ fees; and
WHEREAS, during the pendency of this case, Mr. Bellon did rot file a claim for
payment of administrative expenses; and
WHEREAS, Mr. Bellon has not stated a basis for his delay in sbeking to reopen this case
or for an award of attomey’s fees; and

WHEREAS, Chana Taub opposes reopening this “closed case after seven years in court”;

Opp., Doc. No. 1624, p. l; and

 

CaSeQHSQ-MGZBGMSE{ lDOCU‘IG@Qt 191le GIHE£Y/lU/OEL-fh&r%da@@/].E/b? Z.QIPB.'§@|D #: 88

WHEREAS, for these reasons, the first factor weighs against r

CaSC.

Factor Two: Whether a Non-Bankruptcy Forum Has Jurisdiction to A
ls the Basis for the Motion to Reopen

WHEREAS, the second factor calls for a court to consider whe

forum has jurisdiction to determine the issue that is the basis for reopen

sopening this bankruptcy

djudicate the Dispute that

ther a non-bankruptcy

ing the case, and

acknowledges that “bankruptcy courts ‘routinely decline to exercise thpir discretion to reopen

bankruptcy cases where the parties are seeking or could seek relief in a
forum.”’ In re HBLS, L.P., 468 B.R. 634, 640 (Bankr. S.D.N.Y. 2012)
Woods Country Club, LLC, 431 B.R. 830, 835-36 (B.A.P. 8th Cir. 201
Skyline Woods Country Club, 636 F.3d 467 (8th Cir. 2011)); and

WHEREAS, a motion to reopen may be denied where, among c

 

competent alternative

(quoting In re Skylz'ne

[)), aff’d sub nom. In re

ther factors, a state court

has concurrent jurisdiction to adjudicate a dispute. As one court has stTted:

Perhaps the strongest basis for the bankruptcy court’s jurisdiction over this

dispute is its implicit authority and jurisdiction to interpret or en

force its own

prior orders, but that jurisdiction is not exclusive, even with regard to the
interpretation of orders approving sales of estate property. Matt ers not committed

to the exclusive jurisdiction of the federal courts are subject to t
jurisdiction of state courts.

In re Slg/line Woods Counlry Club, 431 B.R. at 835-36; and
WHEREAS, in the Motion to Reopen, Mr. Bellon argues that “l
have exclusive jurisdiction over the matter of attomey’s fees in a bankr
to Reopen, Doc. No. 1623, 11 14; and
WHEREAS, Plan Article 10.01(g), as incorporated in the Conf`u
that this Court shall retain jurisdiction “[t]o hear and determine all appli
and reimbursement of expenses of professionals under §§ 326, 330, 331

Bankruptcy Code;” Confirmation Order, Doc. No. 1583-1; and

5

he concurrent

Bankruptcy Courts . . .

iptcy proceeding.” Mot.

'mation Order, provides
cations for compensation

, and 503(b) of the

 

CaSEC.”B;SQJC-O&?QBZ$OM§K DOClJ.r$\Hit Jl¥ildd (FBl'é.(il/lO/OEDEENMMU|‘ JZLDZP.`H§G|D #: 89

WHEREAS, the Final Decree provides that “this Court may rcra
matters described in Section 10 of the Plan and the Confirmation Order;

No. 1615,p. 2; and

in jurisdiction over all

” Final Decree, Doc.

WHEREAS, in the Motion to Reopen, Mr. Bellon asserts that when a “fee dispute is

between the debtor and his or her attomey, this Court will should weigh

heavily the unique

nature of the jurisdiction Congress conferred upon it under § 329.” Mot. to Reopen, Doc. No.

1623, jj 5; and

WHEREAS, pursuant to the Confirmation Order and the Final Decree, this Court did not

retain “exclusive jurisdiction” to determine a fee application or dispute under Bankruptcy Code

Section 329; and

WHEREAS, the relief that Mr. Bellon seeks arises from a two-party dispute between Mr.

Bellon and his former client Chana Taub; and

WHEREAS, the courts of the State of New York provide an alternative forum with the

jurisdiction and expertise to resolve the parties’ dispute; and

WHEREAS, for these reasons, the second factor weighs against reopening this

bankruptcy case,

Factor Three: Whether Prior Litigation in the Bankruptcy Court Determined that Another Court

Would Be the Appropriate Forum

WHEREAS, the third factor calls for a court to consider whether

prior litigation in the

bankruptcy court determined that another court would be the appropriate forum to resolve the

dispute, and “asks whether the bankruptcy court previously determined
adjudicate the dispute.” ln re Atari, 2016 WL 1618346, at *9; and
WHEREAS, Mr. Bellon asserts that pursuant to 28 U.S.C. § 133

that it has jurisdiction over a fee dispute between an attorney and his or l

he appropriate forum to

4, “this Court should find

ier client regarding

 

 

cass:nsezieoaaoezssvess< buchanan rated uann/ia/oianarseannmidr rensselr) #; 90

services rendered in contemplation of or in connection with a case unc
Reopen, Doc. No. 1623, jj 13; and
WHEREAS, this Court has not previously addressed whether a
appropriate forum to determine the fee dispute between Mr. Bellon and
WHEREAS, for these reasons, the third factor weighs neither i
reopening this bankruptcy case.

Factor Four: Whether Anv Parties Would Suffer Preiudice Should the
Motion to Reopen

WHEREAS, the fourth factor calls for a court to consider whet

prejudice if it grants or denies a motion to reopen; and

er title 11.” Mot. to

nother court is the

Chana Taub; and

n favor of nor against

Court Grant or Denv the

ier any party would suffer

WHEREAS, Mr. Bellon argues that “if this case is not reopened, there is no prospect of

any recovery to [him].” Mot. to Reopen, Doc. 1623, 1[ 10; and
WHEREAS, Mr. Bellon asserts that “[t]he Debtor can’t clemons
to her if this bankruptcy case is reopened [because] the Debtor can’t sh
counsel fees have been paid.” Mot. to Reopen, Doc. 1623,1| 9; and
WHEREAS, Chana Taub opposes reopening this case, and asse
paid;” Opp., Doc. 1624, 11 8; and

WHEREAS, neither party will be prejudiced if the Court denies

because, among other reasons, the fee dispute between Mr. Bellon and t

trate significant prejudice

nw that debtor’s former

'ts that Mr. Bellon “got

the Motion to Reopen

fhana Taub can be

addressed in another forum. See In re Otto, 31 l B.R. 43, 48 (Bankr. E..i) Pa. 2004) (denying a

motion to reopen based on the availability of an alternative forum); and

WHEREAS, Chana Taub will be prejudiced if the Court grants t

because, among other reasons, the estate would incur additional costs in

he Motion to Reopen

connection with

 

 

Casélt$rzlc©€ee@tpw$a< lmrth feed QSMeU/t_'o/oE/rlterieaaiaslraidfnol=la@lo #: 91

administering this bankruptcy case, and those estate administration co ;ts would not be incurred if

the parties address their fee dispute in another forum; and

WHEREAS, for these reasons, this factor weighs against reoper'iing this bankruptcy case.

Factor Five: The Extent of the Benefit to Any Party by Reopening

WHEREAS, the fifth factor calls for a court to consider the extent of the benefit to any

 

party by reopening this case; and

WHEREAS, “[c]ourts have held that the need to enforce rights that were bargained for in

a confirmed plan of reorganization constitutes a sufficient ‘benef`it’ toj is

tify reopening a

bankruptcy case.” In re Atari, 2016 WL 1618346, at *ll (quoting In re I. Appel Corp., 300 B.R.

at 571; and

WHEREAS, Mr. Bellon argues that “there is a prospect of a benefit to the Debtors’

creditors” if this case is reopened. Mot. to Reopen, Doc. 1623, jj 6; and

WHEREAS, Mr. Bellon further argues that “if this case is reope ied, and a newly

 

appointed chapter ll trustee is afforded the opportunity to investigate attorneys’ fees, such

creditor stands to receive a benefit or even a substantial benefit.” Mot. ti) Reopen, Doc. 1623,

j[ 7; and

WHEREAS, Chana Taub opposes reopening this case, and asserts that “prior to closing

the case, all people or companies who were listed on this case, including David Bellon . . . were

sent notices, informing them to file any claim they may have against Cha

certain . . . . Mr. Bellon did not file any claim.” Opp., Doc. 1624, il 6; and

WHEREAS, Mr. Bellon represented Chana Taub and was activel;

during, among other things, Plan negotiations; and

na Taub by a date

v involved in this case

 

CaseC:aaQJcO§)dé§the§a Deedrt`a%~ht 118le de/td/otenter limit rc:Pn§elD #: 92

WHEREAS, the Plan, the Confirmation Order, or the Final De ree do not provide for this
Court to determine the fee dispute between Mr. Bellon and Chana Tau ; and
WHEREAS, having this Court determine the amount of Mr. B llon’s attorneys’ fees is

not sufficiently beneficial to any party to warrant reopening this case; nd

 

WHEREAS, for these reasons, this factor weighs against reopeping this bankruptcy case.

Factor Six: Whether it is Clear that No Relief Would Be Forthcoming if the Motion to Reopen ls
Granted

WHEREAS, the sixth factor calls for a court to consider whether the underlying relief
requested lacks merit, Warranting the denial of a non-debtor’s motion to reopen a case. See
Cohen v. CDR Creances S.A.S. (In re Euro-Am Lodging Corp.), 549 F. App’x 52, 54 (2d Cir.
2014) (affirming the denial of non-debtor’s motion to reopen to enforce the discharge where the
non-debtor had not been granted a discharge); and

WHEREAS, Mr. Bellon asserts, in substance, that if this case is 'eopened, he would be
able to demonstrate that he is entitled to an award of attorneys’ fees in connection with his

representation of Chana Taub in this Chapter l l case. Mot. to Reopen, Doc. 1623, 11 18; and

 

 

 

 

WHEREAS, Chana Taub opposes reopening this case, and asserts, in substance, that Mr.
Bellon had notice of the last date to file a claim for attorneys’ fees, and d`d not file a claim.
Opp., Doc. 1624, 11 6; and

WHEREAS, Chana Taub alleges that Mr. Bellon has already been paid. Opp., Doc.
1624, 1[ 8; and

WHEREAS, it is not clear from the record who Would prevail in tie fee dispute between
Mr. Bellon and Chana Taub; and

WHEREAS, for these reasons, this factor weighs neither in favor of nor against

reopening this bankruptcy case.

 

1

Caséleaezleo&zesas@tesk Docuie@n rated calandra/omar minors widenelo #: 93

Bankruptcy Code Section 35 0.

WHEREAS, Bankruptcy Code Section 350(b) provides that a qankruptcy case may be

reopened “to administer assets;” and

WHEREAS, Mr. Bellon has not established that this bankruptci/

to administer assets; and

case should be reopened

WHEREAS, Bankruptcy Code Section 350(b) provides that a bpnkruptcy case may be

reopened “to accord relief to the debtor;” and

WHEREAS, Mr. Bellon has not established that this bankruptcy case should be reopened

to accord relief to the debtor, that is, Chana Taub; and

WHEREAS, Bankruptcy Code Section 350(b) provides that a ba nkruptcy case may be

reopened “for other cause;” and

WHEREAS, based on the entire record, Mr. Bellon has not established that this

bankruptcy case should be reopened for other cause; and

WHEREAS, Mr. Bellon has not otherwise established that he is entitled to the relief that

he seeks.
NOW Tl-IEREFORE, it is hereby

ORDERED, that based on the entire record, and for all the reason

the Motion to Reopen is denied.

s reflected in the record,

drawing

 

Dated: Brooklyn, New York
March 17, 2017

E
United S

 

 

izabeth S. Ston@`)
ates Bankruptcy Judge

 

 

 

 

